In the former decision of this case, Moree v. Shiver, 63 Ga. App. 761
(12 S.E.2d, 118), this court adopted its rulings made in the companion case of Albany Coca-Cola Bottling Co. v. Shiver, 63 Ga. App. 755
(12 S.E.2d 114), with the exception that it ruled in this case that the doctrine of res ipsa loquitur was not applicable to the resident defendant Moree, and that the court erred in charging that doctrine as applying to him. In the trial now under review that error was eliminated from the charge. Under the previous rulings of the court in Albany Coca-Cola BottlingCo. v. Shiver, supra, and adopted in its decision of this case in Moree v. Shiver, supra, which are binding *Page 367 
on us as the law of the case, the verdict was authorized by the evidence and the special assignments of error are without merit. I do not concur in all of the rulings made in the majority opinion and in the headnotes.